Citation Nr: 1749450	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to an increased rating in excess of 10 percent for excision of a ganglion cyst of the right foot.  


REPRESENTATION

Appellant represented by:	Robert A. Bass, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1965 to February 1968 and from March 1968 to April 1985.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In September 2016, the Veteran submitted a Notice of Disagreement with the initial evaluation awarded for his service-connected PTSD.  This is being developed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b)(6). 

The issues of service connection for OSA, an increased rating for excision of ganglion cyst of the right foot, and TDIU were previously addressed by the Board in a REMAND July 2016.  Following the requested development, the issue of TDIU was granted by the AOJ, as was a separate 10 percent rating for chronic medial right ankle strain/sprain as secondary to the excision of the ganglion cyst of the right foot.  The Veteran has not appealed the initial rating for this separate evaluation.  The remaining issues were returned for further appellate consideration.  



FINDINGS OF FACT

1.  OSA was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Throughout the appeal, the residuals of the ganglion cyst of the Veteran's right foot are primarily manifested by a 0.5 cm2 tender scar, without evidence of instability of the scar.  


CONCLUSIONS OF LAW

1.  OSA was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an increased rating in excess of 10 percent for residuals of a ganglion cyst of the right foot have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2007 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then, generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

OSA

The Veteran contends that service connection is warranted for OSA that he asserts had its onset during service.  During testimony before the undersigned at the hearing in May 2016, the Veteran and his wife testified that the Veteran had symptoms of OSA, including snoring at night and the need to take naps several times per day.  He reported that he had been diagnosed with this disorder in 2003, but that it could have been the result of an accident in which he was involved in December 1969.  

It is noted that the Veteran's spouse has submitted a March 2009 statement in which she related that she recalled the Veteran snoring and having trouble breathing while sleeping since she first met him in 1983.  In addition, statements have been received from the Veteran's sister, a friend, and a fellow serviceman who all attest to the Veteran's excessive snoring.  

Review of the STRs shows no complaint or manifestation of sleep apnea or any other sleep disorder other than difficulty sleeping due to gastrointestinal difficulties.  On examination for retirement from service, no pertinent abnormality was demonstrated.  

Private treatment records dated in May 2004 show that the Veteran underwent a sleep study that was consistent with severe OSA and hypopnea.  Additional testing in 2010 and 2015 continued to demonstrate OSA.  In a June 2014 VA examination, it was noted that the Veteran had given a history of having been witnessed choking at night and snoring while stationed in Germany.  In 2004, he experienced severe daytime somnambulance for which he sought treatment.  He had completed an overnight sleep study and was diagnosed with severe OSA for which a CPAP was prescribed.  The examiner noted that in 1978 there was one documentation of the Veteran complaining of difficulty sleeping due to gas, bloating and hiatal hernia with reflux esophagitis.  The examiner was unable to confirm the diagnosis of sleep apnea as the sleep studies noted above were not of record at that time.  

An examination was conducted by VA in September 2016.  The examiner reviewed the Veteran's medical records extensively and noted that the risk factors for OSA included obesity, craniofacial or upper airway soft tissue abnormalities, smoking, nasal congestion, menopause, and a family history.  In addition, certain medical conditions such as end stage renal disease, congestive heart failure, chronic lung disease and stroke were risk factors.  The strongest risk factor for OSA was obesity.  After evaluation of the record, the examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by a claimed in-service injury, event or illness.  The rationale was that it was not likely that the Veteran had sleep apnea in any form or fashion while he was in service.  The examiner noted that snoring was not listed among the risk factors for sleep apnea and that the only risk factor for sleep apnea noted during service was that the Veteran was a male.  The examiner concluded that there was no indication in the STRS of any condition that had any relationship with sleep apnea.  

The Board notes that there is no indication in Veteran's STRs that the Veteran had symptoms of OSA while he was on active duty or in the years soon after service.  The only medical opinion in the record regarding a possible relationship between service and the Veteran's OSA is the recent opinion that noted that, of the many risk factors for OSA, the Veteran was only documented with one while on active duty, being of the male gender.  This is a plausible rationale for the negative opinion.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As there is no indication that the Veteran's OSA is related to service, there is no basis for the establishment of service connection and the claim must be denied.  

The Board has also considered the statements and testimony from the Veteran, his wife and others attributing obstructive sleep apnea to service.  However, the evidence of record does not demonstrate that they have the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  Observing the Veteran snoring or waking from sleep due to snoring or difficulty breathing is not sufficient to permit them to diagnose OSA.  The question of causation involves a complex medical question, and they do not have the medical expertise to provide such an opinion.  Therefore, they are not competent to provide an opinion as to the etiology of obstructive sleep apnea.  Jandreau, 492 F.3d 1372  .

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for OSA, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ganglion Cyst

Service connection for the residuals of a ganglion cyst of the right foot was granted by the RO in a June 1994 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7805.  The rating was increased to 10 percent by rating decision in September 2011 under the provisions of Code 7804, effective the date of the Veteran's claim for increase in December 2010.  

An examination was conducted by VA in January 2010.  At that time, it was noted that the Veteran was status post excision of a ganglion of the right foot.  He denied any history of complications from this procedure.  He stated that he occasionally experienced discomfort in the right foot with prolonged standing and walking.  He was not currently under treatment for this disorder.  At that time, examination of the skin showed it to be warm and moist with no evidence of inflammation, rashes, lesions, ulcerations, or urticaria.  Total skin surface involved and total exposed skin surface was noted to be zero percent.  Examination of the ankles showed range of motion testing, both active and passive, to show no evidence of discomfort, loss of mobility, function or instability.  The pertinent diagnosis was status post excision of ganglion of the right foot.  

A scar examination was conducted by VA in January 2011.  At that time, the scar on the right medial ankle was evaluated.  The scar was hyperpigmented, linear and tender to palpation.  There was no skin breakdown and no induration or keloid formation.  The examiner noted that shoes irritated the scar and swelling of the subcutaneous tissue occurred, making the shoe feel tight.  The Veteran stated that he experienced sudden shooting pains in the area.  The scar measured 0.5 cm2 by 0.5 cm2.  Range of motion of the right ankle was restricted to 10 degrees dorsiflexion and 20 degrees plantar flexion with increased pain following repetitive movements.  (As noted, the Veteran has been awarded a separate evaluation for the limitation of motion caused by the ganglion cyst scar, the rating of which is not currently on appeal.)  The Veteran had peripheral edema of both lower extremities.  There was no evidence of inflammation or keloid formation involving the ganglion cyst scar.  The diagnosis was ganglion cyst of the right medial ankle with excision and residual surgical scar.  The scar had no significant effect on the Veteran's usual daily activities.  

An examination was conducted by VA in September 2016.  At that time, the Veteran's ganglion cyst was reviewed.  It was noted that the site of the ganglion cyst and the scar was behind and posterior to the right medial malleolus.  He had more foot pain when he wore shoes.  The pain was located behind the medial malleolus of the right ankle.  This was a vertical scar that ran between the medial malleolus and the Achilles tendon on the back of the ankle and heel.  The pain radiated upward and downward in equal distances overall being an area of 14 cm with the transverse scar being in the middle of the 7 cm mark.  The lower part of the scar reached the medial side of the foot, but not into the bottom of the foot.  From back to front, the pain was between the Achilles tendon and the mid-medial malleolus and top to bottom for the 14 cm.  The pain was reported as daily on a level of 6-7/10, which flared to 9/10 approximately four times per week.  This lasted several hours.  He took Tramadol and Tylenol for the pain.  

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Codes 7800 to 7805.  Code 7800 pertains to scars of the head, face and neck and is therefore not applicable in this case. 

Code 7801 does not apply to this case. The Veteran's scar is not deep, as it is not associated with underlying tissue damage.  The scar does not have an area of at least 6 square inches (39 sq. cm.). 

Code 7802 does not apply because the scar does not have an area of 144 square inches (929 sq. cm.) or greater. 

Under Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.   

Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under Codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  

The Veteran has a single ganglion cyst scar that is objectively tender and painful.  The proper evaluation for a single tender scar, without evidence that the scar is unstable, is the current 10 percent rating.  As previously noted, following remand by the Board, the Veteran was awarded a separate 10 percent rating for limitation of motion of the ankle that results from the scar, which is not currently on appeal.  As such, there is no basis for a rating in excess of 10 percent for the ganglion cyst scar.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for residuals of a ganglion cyst scar, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for obstructive sleep apnea (OSA) is denied.

An increased rating in excess of 10 percent for excision of a ganglion cyst of the right foot is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


